Citation Nr: 0922252	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  04-13 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a lumbar spine 
disorder.

4.  Entitlement to service connection for a cardiovascular 
disorder.

5.  Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esq.




ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to March 
1963. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida. 

This case was previously before the Board in September 2007 
and March 2008, when the claims were remanded for further 
development.  They are now ready for appellate review.


FINDINGS OF FACT

1.  The evidence clearly and unmistakably demonstrates that 
asthma pre-existed service.

2.  The Veteran's preexisting asthma was not aggravated by 
active service.

3.  A cervical spine disorder was not demonstrated during 
service, or for decades thereafter; a cervical spine disorder 
is unrelated to active service. 

4.  A lumbar spine disorder was not demonstrated during 
service, or for decades thereafter; a lumbar spine disorder 
is unrelated to active service. 

5.  A cardiovascular disorder was not demonstrated during 
service, or for decades thereafter; a cardiovascular disorder 
is unrelated to active service. 

6.  A sleep disorder was not demonstrated during service, or 
for decades thereafter, a sleep disorder is unrelated to 
active service. 


CONCLUSIONS OF LAW

1.  The Veteran's pre-existing asthma was not aggravated by 
active duty service. 38 U.S.C.A. §§ 1131, 1132, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303, 3.306 (2008).  

2.  A cervical spine disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1131, 1132, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.303 (2008).

3.  A lumbar spine disorder was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1131, 1132, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
3.303 (2008).

4.  A cardiovascular disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred. 38 U.S.C.A. §§ 1131, 1132, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
3.303, 3.307, 3.309 (2008).

5.  Obstructive sleep apnea was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1131, 1132, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each claim.  

Asthma

In addition to the law and regulations outlined above, a 
veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service. 38 U.S.C.A. § 1132. Only 
such conditions as are recorded in examination reports are to 
be considered as noted. 38 C.F.R. § 3.304(b).

When no preexisting condition is noted upon entry into 
service, a veteran is presumed to have been sound upon entry, 
and the presumption of soundness arises. The burden then 
shifts to VA to rebut the presumption of soundness by clear 
and unmistakable evidence that a veteran's disability was 
both preexisting and not aggravated by service.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The determination of whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior 
to service should be based upon "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).

Mere history provided by a veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition. 38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995). The Court has held that the presumption 
of soundness upon entry into service may not be rebutted 
without "contemporaneous clinical evidence or recorded 
history" in the record. Miller v. West, 11 Vet. App. 345, 
348 (1998). 

Subsequently, a higher court explained the Miller decision by 
noting that "[n]othing in the court's opinion suggests that 
without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might 
be." Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b). 

Aggravation of a preexisting condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b). See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service). 

Once the presumption of soundness at entry has been rebutted, 
aggravation may not be conceded unless the preexisting 
condition increased in severity during service, pursuant to 
38 C.F.R. § 3.306. See VAOPGCPREC 3-2003 (July 16, 2003).   
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened. Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991)).

Nonetheless, silence of the record on this point may not be 
taken as indication of no aggravation, an opinion must be 
provided. See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch 
v. Brown, 8 Vet. App. 139 (1995). Further, such medical 
questions must be addressed by medical experts. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In considering the claim for service connection, the Board 
will first consider whether the Veteran's asthma existed 
prior to service. Although he self-reported a history of 
asthma at his October 1962 enlistment examination, upon 
clinical evaluation his lung function was deemed normal. 
Nonetheless, the evidence of record clearly and unmistakably 
establishes that his asthma pre-existed service. 

In this regard, the Veteran was medically discharged from 
service following a March 1963 Medical Board determination 
that he was medically unfit for service.  The Medical Board 
review was initiated following a February 1963 
hospitalization (3 months after enlistment).  While 
hospitalized, he was placed on oral medications, and 
continued to have intermittent expiratory wheezes.  

At that time, it was determined that his asthma pre-existed 
service and was not aggravated by service.  These findings 
were confirmed by the Medical Board in March 1963, and the 
Veteran was discharged with less than 4 months of service. 
Thus, the record shows that asthma clearly and unmistakably 
existed prior to active service.

Further, while not dispositive, the Veteran has maintained 
that asthma pre-existed service.  For example, he indicated 
in his September 2002 notice of disagreement that upon 
induction into service he had clearly indicated in his report 
of medical history that he had suffered, or was currently 
suffering from asthma.  In a March 2004 statement in support 
of his claim, he stated "I had Asthma before service and 
never should have been allowed in the service."  Therefore, 
he does not dispute a finding that asthma pre-existed 
service.

The Board must now consider whether his pre-existing asthma 
was aggravated by service and, if so, whether the current 
disability is causally related to such aggravation. In this 
vein, a preexisting injury or disease will be considered to 
have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 C.F.R. § 3.306(a) 
(2008).

The Board concludes that the Veteran's asthma was not 
aggravated by active duty service.  To this end, the Board 
places significantly weight on the March 1963 Medical Board, 
undertaken contemporaneously with the in-service events, 
which found that his asthma had not been aggravated by active 
service.  The Board also finds significant that no other 
medical professional has provided an opinion contradicting 
these findings.  Although an October 2008 private medical 
opinion was obtained, no opinion was rendered regarding 
aggravation. 

In summary, the Board finds the evidence clearly and 
unmistakably shows that the Veteran's asthma existed prior to 
service, and that it was not aggravated during service. The 
claim for service connection for asthma is denied, and the 
benefit-of-the-doubt doctrine is not for application.

Cervical Spine, Lumbar Spine, Cardiovascular, Sleep Apnea

In considering in-service incurrence, the Board initially 
notes that the service treatment records do not indicate 
complaints of, treatment for, or diagnoses related to the 
cervical spine, lumbar spine, cardiovascular, or for sleep 
apnea.  Furthermore, a separation examination completed in 
February 1963, just prior to his discharge from active duty 
service, did not note a diagnosis of sleep apnea.  
Additionally, the clinical evaluation of his neck, spine, and 
cardiovascular systems were normal.  

Based on the foregoing, the service records do not show 
chronic cervical spine, lumbar spine, cardiovascular, or 
sleep disorders during active service.  The Board again 
emphasizes that the Veteran spent less than 4 months on 
active duty.

However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. See 38 C.F.R. § 3.303(d).  Nevertheless, a review of 
the post-service evidence does not support the conclusion 
that any current cervical spine, lumbar spine, 
cardiovascular, or sleep disorders are causally related to 
active service for the reasons discussed below.

The post-service evidence does not reflect complaints or 
treatment for his neck, back, cardiovascular, or sleep apnea 
for several decades after discharge. Complaints regarding his 
lower back were not made until October 1984, over twenty 
years following his separation from service.  

Significantly, at that time, the Veteran reported that his 
back pain dated back to April 1971, when he had fallen at a 
store he was managing.  He was diagnosed with degenerative 
arthritis of the lumbosacral spine and thoracolumbar 
junction, a history of a herniated cervical and lumbar disc, 
and hypertension.  This is the first reported incident of 
cervical spine, lumbar spine, or cardiovascular-related 
symptomatology.

With respect to sleep apnea, complaints or treatment were not 
made until December 2000, almost forty years following his 
separation from service.  The Veteran was diagnosed with 
possible sleep apnea at that time.  A diagnosis was confirmed 
in a January 2001 private treatment note.

Even accepting low back symptoms as early as 1971, the Board 
emphasizes the multi-year gap between discharge from active 
duty service (1963) and initial reported symptoms related to 
his low back (8-year gap), cervical spine and cardiovascular 
in 1984 (21-year gap), and sleep apnea in 2000 (a 37-year 
gap).  

Furthermore, as noted above, when he sought to establish 
medical care in October 1984, he did not report that his low 
back symptomatology was related to an in-service injury but 
rather, attributed it to a post-service work-related accident 
in 1971 (8-years post-service). 

In this regard, the Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since service, can be considered as evidence against 
the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving 
claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between 
service and initial symptoms of disability). 

The Board has additionally considered the Veteran's 
statements that his neck, back, cardiovascular, and sleep 
disorders began while he was in active duty.  In this regard, 
the Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board has weighed his statements against the absence of 
documented complaints for many years following discharge, and 
finds his more current recollections as to symptoms 
experienced in the distance past, made in connection with 
claims for benefits as less probative.  Therefore, continuity 
has not here been established, either through the competent 
evidence or through his statements.  

Moreover, the Board finds that the competent evidence does 
not otherwise show that his currently-diagnosed cervical 
spine, lumbar spine, cardiovascular, or sleep disorders are 
causally related to active service.  Specifically, an October 
2008 private physician diagnosed the Veteran with a cervical 
spine disorder, low back disorder, and cardiovascular 
disorder, noting that it was at least possible that his 
current diagnoses were a direct result of his service. 

Unfortunately, the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). With 
respect to his sleep apnea, no medical professional has 
established a relationship between this disorder and active 
duty. 

The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed disorders 
and active duty service.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  However, 
cervical spine, lumbar spine, cardiovascular, and sleep 
disorders are not the type of disorders that a lay person can 
provide competent evidence on questions of etiology or 
diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence has been provided by the medical 
personnel who have examined and/or treated the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file. The Board attaches greater 
probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  In sum, after 
a careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeals are denied.

With respect to the Veteran's cardiovascular disorder claim, 
the Board has also considered whether service connection is 
warranted on a presumptive basis.  Under 38 C.F.R. § 
3.309(a), cardiovascular-renal disease, to include 
hypertension, is regarded as a chronic disease.  However, in 
order for the presumption to operate, such disease must 
become manifest to a degree of 10 percent or more within 1 
year from the date of separation from service. See 38 C.F.R. 
§ 3.307(a)(3) (2008).  

As the evidence of record fails to establish any documented 
clinical manifestations of hypertension within the applicable 
time period, the criteria for presumptive service connection 
on the basis of a chronic disease have not been satisfied.  

In sum, the Board acknowledges that the Veteran is currently 
diagnosed with cervical spine, lumbar spine, cardiovascular, 
and sleep disorders; however, given the lack of these 
disorders noted in service, the absence of identified 
symptomatology for several decades after discharge, and the 
competent evidence against the claims, the Board finds that 
equipoise is not shown and the benefit of the doubt rule does 
not apply.  As the weight of evidence is against the claims, 
the Board is unable to grant the benefits sought. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2002 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
Further, the Veteran submitted private treatment records. 

Moreover, given the absence of in-service evidence of chronic 
manifestations of cervical spine, lumbar spine, 
cardiovascular, or sleep disorders, no evidence of these 
disorders for many years after separation, and no competent 
evidence of a nexus between service and his claims, a remand 
for a VA examination is not warranted.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for asthma is denied. 

Service connection for a cervical spine disorder is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for a cardiovascular disorder is denied.

Service connection for obstructive sleep apnea is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


